Name: Commission Regulation (EU) NoÃ 1192/2012 of 12Ã December 2012 terminating the registration of imports of gas fuelled, non-refillable pocket flint lighters consigned from Vietnam, whether declared as originating in Vietnam or not imposed by Regulation (EU) NoÃ 548/2012
 Type: Regulation
 Subject Matter: competition;  industrial structures and policy;  trade;  Asia and Oceania
 Date Published: nan

 13.12.2012 EN Official Journal of the European Union L 340/37 COMMISSION REGULATION (EU) No 1192/2012 of 12 December 2012 terminating the registration of imports of gas fuelled, non-refillable pocket flint lighters consigned from Vietnam, whether declared as originating in Vietnam or not imposed by Regulation (EU) No 548/2012 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 14 thereof, After consulting the Advisory Committee, Whereas: 1. The anti-circumvention investigation and registration of imports (1) On 26 June 2012 by Regulation (EU) No 548/2012 (2) the Commission initiated an investigation concerning the possible circumvention of anti-dumping measures imposed by Council Regulation (EC) No 1458/2007 (3) on imports of gas fuelled, non-refillable pocket flint lighters originating in the Peoples Republic of China by imports of gas-fuelled, non-refillable pocket flint lighters consigned from Vietnam, whether declared as originating in Vietnam or not. This Regulation also subjected the above-mentioned imports to registration. (2) This regulation does not prejudge the conclusions of the investigation initiated by Regulation (EU) No 548/2012. 2. Termination of the registration (3) Given the expiry of the anti-dumping measures on imports of gas fuelled, non-refillable pocket flint lighters originating in the Peoples Republic of China (4), the registration of imports of gas-fuelled, non-refillable pocket flint lighters consigned from Vietnam, whether declared as originating in Vietnam or not should therefore be discontinued. HAS ADOPTED THIS REGULATION: Article 1 Customs authorities are hereby directed to cease the registration of imports carried out pursuant to Article 2 of Regulation (EU) No 548/2012. Article 2 This Regulation shall enter into force on 14 December 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 165, 26.6.2012, p. 37. (3) OJ L 326, 12.12.2007, p. 1. (4) OJ C 382, 12.12.2012, p. 12.